McMurray, Judge.
Defendants are charged with violations of the Georgia Controlled Substances Act. The several cases were combined in the trial court for the purpose of determining the various motions to suppress evidence. It was established by stipulation that each of the search warrants had been issued by judicial officers (some by a justice of the peace and one by a judge of the small claims court) who were paid for the issuance of the respective search warrants pursuant to Code Ann. § 24-1601 (Ga. L. 1967, pp. 469,470, since amended by Ga. L. 1977, pp. 196, 197). It was further stipulated that each of the judicial officers would not have been paid had he not issued the warrants in question. It was stipulated further that the judicial officers in question were on the fee system at the time of the issuance of these warrants and that all of their income derived from their positions was under the fee system. All of the search warrants in question were issued and executed prior to January 10, 1977, the date of the decision of Connally v. Georgia, 429 U. S. 245 (97 SC 546, 50 LE2d 444). Applying the holding in Connally v. Georgia, supra, the trial court granted defendants’ motions to suppress evidence, and the state appeals under the authority of Code Ann. § 6-1001a (d) (Ga. L. 1973, pp. 297, 298). Held:
The sole issue presented by this appeal is whether the decision of Connally v. Georgia, 429 U. S. 245, supra, should be applied where the search warrants in question were issued and executed prior to January 10, 1977, the date of that decision. This issue has been decided adversely to the defendants. State v. Patterson, 143 Ga. App. 225. See also United States v. Peltier, 422 U. S. 531 (95 SC 2313, 45 LE2d 374) and cits.

Judgment reversed.


Bell, C. J., and Smith, J., concur.

Saliba & Newsom, George M. Saliba, Barham & Bennett, Wilton E. Stone, Jr., for appellees.